[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE MOTION TO DISMISS
The motion is denied on procedural, not substantive grounds. Although there are recognized exceptions, the issue of the statute of limitations is best raised by special defense and disposed of by way of summary judgment as to the common law causes of action. Even as to the statutory CUIPA/CUTPA claims, the issue ought not be disposed of short of a motion to strike.Forbes v. Ballaro, 31 Conn. App. 235, 239-240 (1993).
BY THE COURT,
________________________ LEVIN, JUDGE